Citation Nr: 0733452	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  97-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in which service connection for PTSD 
was denied.

In October 2002 the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2003 Order, the Court vacated 
the Board's October 2002 decision for the Board to consider 
previously untranslated Spanish documents.

A Board decision dated July 2004 was again vacated and 
remanded to the Board by a May 2005 Court order.  This issue 
was remanded by the Board in November 2005 for further 
development.  That development having been completed, this 
claim now returns before the Board.


FINDINGS OF FACT

Resolving all doubt in the veteran's favor, he has PTSD that 
is related to his period of active duty.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated March 2002, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

The veteran was provided with a letter regarding the VCAA, 
and the veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated several times in 
conjunction with his claim.  The duties to notify and assist 
have been met.

As the Board is granting the claim for service connection for 
PTSD, the agency of original jurisdiction will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for PTSD.  A July 1994 
VA examination by a board of three psychiatrists concluded 
that the correct diagnosis was anxiety disorder, not 
otherwise specified and alcohol abuse.  In October 1969, the 
diagnosis was anxiety reaction, as it was in April 1980.  In 
December 1983, a physician set forth a diagnosis of 
schizophrenia, undifferentiated type, with instructions to 
rule out PTSD.  A January 1984 discharge report sets forth a 
diagnosis of PTSD.  A November 1984 VA examination report 
sets forth an Axis I diagnosis, however, of only "Features of 
a Post-Traumatic Stress Disorder."  More recently, as noted 
above, a July 1994 VA examination resulted in an Axis I 
diagnosis of anxiety disorder.  

A letter from a VA physician dated May 1985 reflects that the 
veteran had a diagnosis of mild to moderate PTSD.  

Attempts to verify specific stressors described by the 
veteran have not been fully successful, but statements by the 
veteran and those who claim they served with him that he 
participated in ambush patrols have been corroborated by the 
U.S. Army and Joint Services Records Research Center (JSRRC).  

A September 2005 report of private psychiatric treatment 
indicates that the veteran does have PTSD related to service.  
This report provides an in-depth review of symptoms, claimed 
stressors and was made by a physician who had treated the 
veteran for three years.  

The report of the June 2007 VA examination is not as thorough 
and does not provide a rationale for the opinions expressed.  
The evidence of record is at least in equipoise as to whether 
the veteran has PTSD related to active duty.  Resolving all 
doubt in the veteran's favor, service connection for PTSD is 
established. 


ORDER

Service connection for post traumatic stress disorder is 
granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


